      Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    DWAYNE TREECE, ET AL.                                      CIVIL ACTION
       Plaintiffs

    VERSUS                                                     NO. 17-10153

    PERRIER CONDOMINIUM OWNERS                                 SECTION: “E”
    ASSOCIATION, INC., ET AL.,
        Defendants


                                      ORDER AND REASONS

        Before the Court is a motion to disqualify Ms. Cashauna Hill as counsel for

Plaintiffs Dwayne and Phallon Treece filed by Defendants Hannah Haile, Perrier

Condominium Owners Association, Inc., Katherine Acuff, and Christopher Jablonowski.1

Plaintiffs oppose the motion.2 Defendants filed a reply.3 For the following reasons,

Defendants’ motion to disqualify counsel is GRANTED.

                                        BACKGROUND

        In late spring of 2017, Defendant Hannah Haile sought to rent her two bedroom

unit in the Perrier Condominium.4 In May of that year, Plaintiffs Dwayne and Phallon

Treece showed interest in Haile’s unit, and Dwayne viewed it with his son.5 Over the next

few months Haile and the Treeces communicated about the availability of the unit, but in

August, the Treeces leased a different unit in the Perrier Condominium from Plaintiff

Harlan.6 The Treeces allege that, in her communications with them, Haile violated the

Fair Housing Act, specifically 42 U.S.C. §§ 3604(a) and (d), by misrepresenting the


1 R. Doc. 386.
2 R. Doc. 390.
3 R. Doc. 393.
4 R. Doc. 331 at 1.
5 Id.
6 R. Doc. 16 ¶ 34; R. Doc. 49 ¶ 34.



                                              1
      Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 2 of 17




availability of her unit, refusing to negotiate, and making her unit unavailable because of

their familial status.7

        Since this case was first filed in 2017, the Treeces have been represented by Ms.

Elizabeth Owen and Mr. Peter Theis, attorneys at the Louisiana Fair Housing Action

Center (“LaFHAC”), and Mr. John Adcock, a cooperating attorney with LaFHAC.8 Mr.

Theis has since transitioned out of his role as attorney at LaFHAC and withdrew as

counsel for the Treeces on August 9, 2021.9 Similarly, on July 8, 2021, Ms. Owen was

replaced as counsel for the Treeces by Ms. Cashauna Hill, Executive Director of LaFHAC.10

The Treeces are currently represented by Mr. Adcock and Ms. Hill.

        One element of the Treeces’ §§ 3604(a) and (d) claims against Haile is

discriminatory animus.11 As part of her defense, Haile plans to show at trial that she had

no discriminatory animus because she “understands fair housing principles and supports

the fair housing community.”12 To corroborate her testimony, Haile plans to call Ms. Hill

to testify about Haile’s work with LaFHAC, and Haile’s work with Ms. Hill in particular,

as LaFHAC’s insurance agent from 2008 or 2009 to 2018, during which time the two

discussed insurance proposals for LaFHAC’s work, including those for familial status

testers.13 To that end, Haile listed Ms. Hill as a potential witness on her witness list on




7 R. Doc. 16 ¶¶ 74–75.
8  R. Doc. 390 at 1 n.1. LaFHAC was previously known as the Greater New Orleans Fair Housing Action
Center before it changed its name to the Louisiana Fair Housing Action Center in 2020. Id.
9 R. Doc. 388; R. Doc. 385; R. Doc. 390 at 7.
10 R. Doc. 383; R. Doc. 382.
11 See 42 U.S.C. §§ 3604(a), (d); R. Doc. 386-1 at 5.
12 R. Doc. 386-1 at 5.
13 Id.; R. Doc. 376 at 2-3; R. Doc. 181 at 4; R. Doc. 196 at 4. Familial status testers “are individuals who,

without an intent to rent or purchase a home or apartment, pose as renters or purchasers for the purpose
of collecting evidence of unlawful . . . practices” concerning families. Cf. Havens Realty Corp. v. Coleman,
455 U.S. 363, 373 (1982). The Supreme Court has approved of using testers in Fair Housing Act cases. See
id. at 373-74.

                                                     2
      Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 3 of 17




December 17, 2019, and again listed her on her amended witness list on January 3, 2020.14

When the Treeces moved to have Ms. Hill substituted for Ms. Owen on July 7, 2021—

eighteen months after Ms. Hill was first listed as a witness for Haile—the Treeces did not

disclose to the Court Ms. Hill’s status as a listed witness in this case.15

        Defendants now move to disqualify Ms. Hill as counsel for the Treeces.

                                       LAW AND ANALYSIS

        “Motions to disqualify are substantive motions affecting the rights of the parties

and are determined by applying standards developed under federal law.”16 As such, and

because disqualification of an attorney is a harsh and disruptive remedy, the party seeking

disqualification bears the burden of proving a conflict of interest requiring

disqualification.17 Motions to disqualify in the Fifth Circuit are governed by state and

national ethical standards.18 In determining disqualification, at least four ethical canons

are relevant: (1) the Local Rules for the Eastern District of Louisiana (“Local Rules”); (2)

the American Bar Association's Model Rules of Professional Conduct (“Model Rules”); (3)

the American Bar Association's Model Code of Professional Conduct (“Model Code”); and

(4) the Louisiana Rules of Professional Conduct (“Louisiana Rules”).19 However, “[t]he

rule of disqualification is not mechanically applied in this circuit.”20 A court “must weigh

the relative merits of each of the various competing disqualification rules as [it]

proceed[s] through each successive step of [the] analysis.”21 “All the facts particular to a


14 R. Doc. 181 at 4; R. Doc. 196 at 4.
15 R. Doc. 382.
16 In re American Airlines, Inc., 972 F.2d 605, 610 (5th Cir. 1992); Sumpter v. Hungerford, No. 12-717,

2013 WL 2181296 at *5 (E.D. La. May 20, 2013).
17 United States v. Decay, 406 F. Supp. 2d 679, 683 (E.D. La. 2005) (citing F.D.I.C. v. U.S. Fire Ins. Co., 50

F.3d 1304, 1316 (5th Cir. 1995)).
18 Am. Airlines, 972 F.2d at 610.
19 See Horaist v. Doctor's Hosp. of Opelousas, 255 F.3d 261, 266 (5th Cir. 2001).
20 Church of Scientology of California v. McLean, 615 F.2d 691, 693 (5th Cir. 1980).
21 U.S. Fire Ins. Co., 50 F.3d at 1312.



                                                      3
      Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 4 of 17




case must be considered, in the context of the relevant ethical criteria and with meticulous

deference to the litigant's rights.”22

        In considering a motion to disqualify, in addition to the formal rules, the court

views the rules in light of the litigant's rights and public interest considering “whether a

conflict has (1) the appearance of impropriety in general, or (2) a possibility that a specific

impropriety will occur, and (3) the likelihood of public suspicion from the impropriety

outweighs any social interests which will be served by the lawyer's continued participation

in the case.”23

I.      Local Rules, Louisiana Rule 3.7, and Model Rule 3.7

        The Local Rules “are the most immediate source of guidance for the district

court.”24 The Local Rules incorporate the Louisiana Rules.25 Louisiana Rule 3.7 is identical

to Rule 3.7 of the Model Rules. Rule 3.7 provides in relevant part:

        (a) A lawyer shall not act as advocate at a trial in which the lawyer is likely
        to be a necessary witness unless:
               (1) the testimony relates to an uncontested issue;
               (2) the testimony relates to the nature and value of legal services
               rendered in the case; or
               (3) disqualification of the lawyer would work substantial hardship on
               the client.26

“A necessary witness is one whose testimony is relevant, material, and unobtainable

elsewhere.”27

        Defendants argue Ms. Hill is a necessary witness in Haile’s defense. They intend to

prove Haile had no discriminatory animus by showing “she has supported the fair housing



22 Id. at 1314.
23 Horaist, 255 F.3d at 266.
24 U.S. Fire Ins. Co., 50 F.3d at 1312.
25 LR 83.2.3.
26 La. Rules of Pro. Conduct r. 3.7 (2021); Model Rules of Pro. Conduct r. 3.7 (Am. Bar Ass’n 2020).
27 Painter v. Suire, No. 12-511, 2014 WL 3858510, at *2 (E.D. La. Aug. 5, 2014).



                                                    4
      Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 5 of 17




effort and community for years” and “understands fair housing principles.”28 Part of this

defense is premised on Haile’s work as LaFHAC’s insurance agent for roughly a decade.

She worked with LaFHAC to ensure all its risks were covered, including familial status

testers. Haile argues this work is relevant because it makes it less likely she would

discriminate.29 Haile herself will testify that she was “an agent and friend to fair housing

advocates”30 She will call Ms. Hill to corroborate Haile’s work with and support of

LaFHAC, “seen through the lens of her experience as a fair housing advocate, which could

include her knowledge of HUD guidelines and her experience with HUD.”31 They argue

Ms. Hill is the only person who can corroborate Haile’s work and familiarity with

LaFHAC.32

        The Treeces argue Ms. Hill is not a necessary witness because her testimony would

be irrelevant. They admit Ms. Hill and Haile worked together several times but argue

these interactions were short, few, and only insurance-related, such that Ms. Hill lacks

any personal knowledge of Haile’s understanding of fair housing.33 The Treeces further

contend that any general understanding of fair housing principles Haile may have is

irrelevant to the specific intent she had when dealing with the Treeces.34 Finally, they

argue it would be a hardship to deprive the Treeces of the counsel of a practiced fair

housing attorney like Ms. Hill with valuable trial experience from the past sixteen years,



28 R. Doc. 386-1 at 5, 8.
29 R. Doc. 393 at 4.
30 Id. at 5.
31 Id. at 6, n.2.
32 Id. at 5; R. Doc. 386-1 at 8.
33 R. Doc. 390 at 4-5.
34 Id. at 6, 8-10. The Treeces also argue that Ms. Hill cannot explain HUD guidelines or fair housing

principles because the guidelines themselves are the best evidence and Ms. Hill is not listed as an expert
witness. Id. at 6-7. Defendants, however, do not intend to have Ms. Hill explain fair housing principles, just
to testify as to her experience with Haile as someone who understands those principles herself. R. Doc. 393,
at 6, n.2.

                                                      5
      Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 6 of 17




and Defendants’ motion should be scrutinized as a tactic to delay, harass, and deprive the

Treeces of their choice of counsel.35

        Testimony is relevant if it has any tendency to make a fact more or less probable

than it would be without the evidence and the fact is of consequence in determining the

action.36 For evidence to have “any tendency” is a liberal standard, and even evidence that

is “not very probative” is relevant.37 For a fact to be “of consequence,” under the

substantive law of the case, the “proposition to be proved must be . . . probative of a matter

that is in issue.”38

        Under the Fair Housing Act, plaintiffs must show discriminatory intent or effect.39

Haile plans to call Ms. Hill to testify as to Haile’s discriminatory intent. “Determining

whether invidious discriminatory purpose was a motivating factor demands a sensitive

inquiry into such circumstantial and direct evidence of intent as may be available.”40 Even

if slight, the fact that someone supports fair housing advocates and understands fair

housing principles is certainly probative of how likely someone is to intentionally

discriminate, a matter at issue in this case. Thus, Ms. Hill’s proposed testimony meets the

low bar of relevance.

        Evidence is “material” if it has “some logical connection with the consequential

facts” or if it is “[o]f such a nature that knowledge of [it] would affect a person’s decision-

making.”41 Ms. Hill’s proposed testimony will speak to Haile’s intent in interacting with

the Treeces, a consequential issue in this case. Part of the reason Haile wishes to call Ms.


35 R. Doc. 390 at 3-4; 7-8.
36 Fed. R. Evid. 401.
37 See Echeverry v. Jazz Casino Co., 988 F.3d 221, 235 (5th Cir. 2021).
38 United States v. Hall, 653 F.3d 1002, 1005 (5th Cir. 1981).
39 See 42 U.S.C. §§ 3604(a), (d).
40 Vill. of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977).
41 Material, Black’s Law Dictionary (11th ed. 2019).



                                                     6
      Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 7 of 17




Hill is because of the stronger effect her testimony will have on the jury as a fair housing

advocate compared to self-serving testimony from Haile herself.42 Testimony of Haile’s

support for fair housing and knowledge of fair housing principles, coming from an

experienced fair housing advocate, could have an impact on the jury. Thus, Ms. Hill’s

proposed testimony is material.

        Ms. Hill’s testimony, however, must be unobtainable from elsewhere. Numerous

courts have held that mere corroboration of testimony is duplicative and makes the

witness unnecessary.43 This is the case even if there is only one other witness able to testify

as to the facts and if that sole other witness is the party seeking to have the lawyer testify.44

In this case, Defendants admit that “Hanna [Haile] will provide this testimony” about her

work with LaFHAC and support of fair housing and that Ms. Hill will only corroborate

her.45 Because Ms. Hill’s testimony is available elsewhere, she is not a necessary witness

under Rule 3.7.

        For these reasons, the Local Rules, Louisiana Rule 3.7, and Model Rule 3.7 weigh

against disqualifying Ms. Hill.

II.     Model Code

        Disciplinary Rule 5-101(B) of the Model Code states:

        A lawyer shall not accept employment in contemplated or pending litigation
        if he knows or it is obvious that he or a lawyer in his firm ought to be called
        as a witness, except that he may undertake the employment and he or a
        lawyer in his firm may testify:
                (1) If the testimony will relate solely to an uncontested matter.


42 R. Doc. 393 at 6, n.2.
43 See, e.g., Horaist v. Doctor’s Hosp. of Opelousas, 255 F.3d 261, 267 (5th Cir. 2001); Stonecoat of Tex.,
LLC v. Procal Stone Design, LLC, No. 17-303, 2019 WL 9899506, at *11 (E.D. Tex. Mar. 8, 2019); Domain
Prot., LLC v. Sea Wasp, LLC, No. 18-792, 2019 WL 6131298, at *8 (E.D. Tex. Nov. 19, 2019); McNeil v.
Sullivan, No. 17-481, 2020 WL 7342397, at *4 (M.D. La. Dec. 14, 2020).
44 McNeil, 2020 WL 7342397, at *4.
45 R. Doc. 386 at 1; R. Doc. 386-1 at 8; R. Doc. 393 at 5.



                                                    7
        Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 8 of 17




                  (2) If the testimony will relate solely to a matter of formality and
                  there is no reason to believe that substantial evidence will be offered
                  in opposition to the testimony.
                  (3) If the testimony will relate solely to the nature and value of legal
                  services rendered in the case by the lawyer or his firm to the client.
                  (4) As to any matter, if refusal would work a substantial hardship on
                  the client because of the distinctive value of the lawyer or his firm as
                  counsel in the particular case.46

The Model Code is similar in substance to the Model Rules, but it omits the requirement

that the lawyer be a “necessary” witness. In fact, the Fifth Circuit has stated that the Model

Code prohibits a lawyer from acting as a “material witness.”47 The definition of “material

witness” is broad, including anyone “who can testify about matters having some logical

connection with the consequential facts.”48 This definition encompasses most witnesses.

Accordingly, the Model Code broadly states that a lawyer must not accept employment

when the lawyer is likely to be a witness, with a few exceptions. The first main

consideration then is whether the lawyer “will likely be a witness on a contested issue.”49




46   Model Code of Pro. Resp. DR 5-101(B) (Am. Bar. Ass’n 1980).
47 Draganescu v. First Nat’l Bank of Hollywood, 502 F.2d 550, 553 (5th Cir. 1974) (interpreting the relevant

Florida disciplinary rule, which was identical to Rule 101(B) of the Model Code at the time); cf. also Spencer
v. BMW of N. Am., LLC, No. 14-869, 2015 WL 3936211, at *3 (W.D. Tex. June 26, 2015) (differentiating
between being a material witness and being a necessary witness).
48 Witness, Black’s Law Dictionary (11th ed. 2019).
49 Model Code of Pro. Resp. EC 5-10; see also Barry v. Medtronic, Inc., No. 14-104, 2015 WL 12915556, at

*8 (E.D. Tex. Aug. 14, 2015) (emphasis added) (“[T]he important considerations are the potential for juror
confusion and prejudice to [the opposing party]. This problem is recognized in the Model Code.”). Ethical
Consideration 5-10 also states, “It is not objectionable for a lawyer who is a potential witness to be an
advocate if it is unlikely that he will be called as a witness because his testimony would be merely cumulative
or if his testimony will relate only to an uncontested issue.” This would seem to raise the same issue of
cumulative, corroborative testimony as under the Model Rules. However, the focus is, rather, again on the
likelihood the lawyer will be called. This Ethical Consideration states that a lawyer may enroll as counsel
when it is “unlikely that he will be called” for various reasons, such as if the issue is uncontested or there
are other witnesses to testify as to this matter. The same is not true when, like in the case of Ms. Hill, there
was clear notice that she would be called. In that case, it is no longer “unlikely” she will be called; rather,
she knows that, even if there are others with similar testimony, she will be called. Accordingly, under the
facts of this case, the Court does not find an analysis of corroborative testimony necessary under the Model
Code.

                                                       8
      Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 9 of 17




        In this case, Haile listed Ms. Hill on her witness list on December 17, 2019.50 Haile

also included Ms. Hill on her amended witness list two weeks later on January 3, 2020.51

At that time, trial was scheduled for March 16, 2020.52 The trial was later rescheduled, but

at the time the lists were filed, trial was imminent. Plaintiffs did not object to Ms. Hill’s

inclusion on the witness list at that time. Ms. Hill’s inclusion on those lists three months

before trial shows she was a likely witness for Haile. Ms. Hill also was a material witness

because, as explained above, she would testify as to matters concerning Haile’s intent, a

contested issue in the case, and her testimony could have an impact on the jury. The

parties dispute the extent to which Haile gained an understanding of fair housing

principles from her interactions with Ms. Hill, so the subject of Ms. Hill’s testimony in

particular also is contested.53 When Ms. Hill accepted employment from the Treeces on

July 8, 2021—eighteen months after she was listed as a witness for Haile—she was on

notice that she would likely be a material witness in this case for Haile. Nothing about the

relevant claims against Haile had changed in that time to cause the parties to think that

Haile would no longer call Ms. Hill. Thus, on its face, Ms. Hill’s accepting employment

violated Disciplinary Rule 5-101(B) of the Model Code.

        However, there are four exceptions to this general rule when a lawyer may accept

employment even though the lawyer is likely to be a material witness in the same matter.

Of these exceptions, only the fourth is at issue in this case: whether refusal would work a

substantial hardship on the client. The Model Code provides several factors to consider

when determining if there will be a substantial hardship on the client: “the personal or



50 R. Doc. 181 at 4.
51 R. Doc. 196 at 4.
52 R. Doc. 199 at 5.
53 See R. Doc. 390; R. Doc. 393.



                                              9
     Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 10 of 17




financial sacrifice of the client that may result from [the lawyer’s] refusal of employment

or withdrawal therefrom, the materiality of [the lawyer’s] testimony, and the effectiveness

of [the lawyer’s] representation in view of [the lawyer’s] personal involvement.”54 “Where

the question arises, doubts should be resolved in favor of the lawyer testifying and against

his becoming or continuing as an advocate.”55 Additionally, the Model Rules, which

contain the same substantial hardship exception in Rule 3.7(a)(3), provide further

guidance:

        [The substantial hardship exception] recognizes that a balancing is required
        between the interests of the client and those of the tribunal and the
        opposing party. Whether the tribunal is likely to be misled or the opposing
        party is likely to suffer prejudice depends on the nature of the case, the
        importance and probable tenor of the lawyer's testimony, and the
        probability that the lawyer's testimony will conflict with that of other
        witnesses. Even if there is risk of such prejudice, in determining whether
        the lawyer should be disqualified, due regard must be given to the effect of
        disqualification on the lawyer's client. It is relevant that one or both parties
        could reasonably foresee that the lawyer would probably be a witness.56

        Taking these factors into consideration, disqualifying Ms. Hill does not impose a

substantial hardship on the Treeces. Ms. Hill has been their counsel only for roughly two

months. This is not a situation in which a lawyer has spent years on a case and developed

a mastery of its facts. In fact, the Treeces are represented by their original attorney from

2017, Mr. Adcock. Thus, replacing Ms. Hill will not greatly hurt them by disqualifying a

longtime participant in their representation. Moreover, LaFHAC has other lawyers who

can represent the Treeces. Defendants point to the new LaFHAC legal director Ms. Sarah

Carthen Watson, for example. While the Treeces argue Ms. Carthen Watson is not yet

admitted to the Louisiana bar, attorneys can be admitted before this Court pro hac vice.57


54 Model Code of Pro. Resp. EC 5-10.
55 Id.
56 Model Rules of Pro. Resp. r. 3.7 cmt. 4.
57 LR 83.2.5.



                                              10
     Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 11 of 17




It also is relevant that both parties “could reasonably foresee that [Ms. Hill] would

probably be a witness” when she enrolled as counsel because she had been listed as a

witness for Haile for eighteen months prior.58 Ms. Hill’s foreseeable disqualification

makes a hardship less likely.

       The Treeces argue that disqualifying Ms. Hill would deprive them of the counsel of

an experienced fair housing trial attorney. Ms. Hill has been practicing for sixteen years.59

However, as stated, the Treeces still are represented by their longtime attorney Mr.

Adcock, who has been practicing fifteen years, a marginal difference compared to Ms.

Hill’s experience.60 Mr. Adcock has adequately represented the Treeces since the

beginning. While several LaFHAC attorneys have recently withdrawn from representing

the Treeces, as explained, there are other LaFHAC attorneys who can assist in their

representation, who, if they join the case now, will have just about as much experience

with the case at trial as Ms. Hill would have had. Moreover, disqualification affects only

the attorney’s role at trial; the disqualified attorney may still consult with other counsel,

assist with trial preparation, prepare documents, research legal issues, handle pretrial

negotiations, speak at settlement conferences, and appear at certain pretrial hearings.61

Ms. Hill will be able to use her experience advocating for fair housing to assist in preparing

for trial. Thus, there is not a substantial hardship on the Treeces in the disqualification of

Ms. Hill.

       On the other hand, the risk of confusion for the jury and prejudice to Haile is high

if Ms. Hill acts as counsel and a witness. As explained, Ms. Hill will be testifying as to a


58 See Model Rules of Pro. Resp. r. 3.7 cmt. 4.
59 R. Doc. 390 at 8.
60 R. Doc. 393 at 6.
61 Douglas R. Richmond, Lawyers as Witnesses, 36 N.M. L. Rev. 47, 49-50 (2006); see Jackson v. Adcock,

No. 03-3369, 2004 WL 1661199, at *4 (E.D. La. July 22, 2004).

                                                 11
     Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 12 of 17




contested issue, Haile’s intent, and Ms. Hill’s testimony itself, namely the extent of Haile’s

involvement and understanding of fair housing principles through her work with

LaFHAC, is contested. The Treeces would likely be in the confusing position of having to

impeach their own lawyer. Even if the Treeces chose not to impeach Ms. Hill because her

testimony was relatively harmless to their case, it is likely in that event her testimony

would nevertheless “conflict with that of [an]other witness[],” namely Haile, who will

testify about the great effect her work with LaFHAC had on her.62 In that situation, Ms.

Hill’s testimony has great potential to both confuse the jury and prejudice Haile. For these

reasons, the potential for confusion to the jury and the prejudice to Haile outweigh any

minor hardship the Treeces may experience because of Ms. Hill’s disqualification.

        Disciplinary Rule 5-102(B) of the Model Code also provides:

        If, after undertaking employment in contemplated or pending litigation, a
        lawyer learns or it is obvious that he or a lawyer in his firm may be called as
        a witness other than on behalf of his client, he may continue the
        representation until it is apparent that his testimony is or may be prejudicial
        to his client.63

However, Rule 5-102(B) only applies when a lawyer was first representing a client and

later learned she might be called as a witness. As explained, Ms. Hill knew she would be

called as a witness for eighteen months before she began representing the Treeces. For

that reason, Rule 5-102(B) is inapplicable.64

        For these reasons, the Model Code weighs in favor of disqualifying Ms. Hill.


62 See id.
63 Model Code of Pro. Resp. DR 5-102(B).
64 Even if Rule 5-102(B) were applicable, Ms. Hill’s testimony would be prejudicial to the Treeces.

“Testimony is considered prejudicial under this Rule if it is so adverse to the client’s side that the bar or the
client might have an interest in discrediting the testimony.” Horaist, 255 F.3d at 267 (quoting Smith v. New
Orleans Fed. Sav. & Loan Ass’n, 474 F. Supp. 742, 749-50 (E.D. La. 1979)). As explained, the parties dispute
the extent to which Haile gained an understanding of fair housing principles from her time working with
LaFHAC. See R. Doc. 390; R. Doc. 393. Because the Treeces would likely seek to discredit Ms. Hill’s
testimony, her testimony would be prejudicial to the Treeces. Accordingly, Ms. Hill would not be able to
continue representation under Rule 5-102(B).

                                                       12
       Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 13 of 17




III.    Appearance of Impropriety

        While “the relevant local and national ethical canons provide a useful guide for

adjudicating motions to disqualify, they are not controlling.”65 Courts have also

disqualified counsel “where public confidence in the legal system may be jeopardized by

an attorney serving in the dual role of advocate and witness.”66 The “appearance of

impropriety” doctrine reflects the notion “that some conduct which is in fact ethical may

appear to the layman as unethical and thereby could erode public confidence in the

judicial system or the legal profession.”67 “It does not follow, however, that an attorney's

conduct must be governed by standards which can be imputed only to the most cynical

members of the public.”68 Rather, there must be a “reasonably possibility that some

identifiable impropriety actually occurred.”69

        In addition, “the disqualification rule requires a balancing of the likelihood of

public suspicion against a party's right to counsel of choice.”70 In order to disqualify an

attorney under the appearance of impropriety doctrine, “a court must . . . find that the

likelihood of public suspicion or obloquy outweighs the social interests which will be

served by a lawyer's continued participation in a particular case.”71 “A disqualification

inquiry, particularly when instigated by an opponent, presents a palpable risk of unfairly

denying a party the counsel of his choosing.”72 Therefore, “[a]ll of the facts particular to a

case must be considered, in the context of the relevant ethical criteria and with meticulous




65 U.S. Fire Ins. Co., 50 F.3d at 1314.
66 Id. at 1315.
67 Woods v. Covington Cnty. Bank, 537 F.2d 804, 813 (5th Cir. 1976).
68 Id.
69 U.S. Fire Ins. Co., 50 F.3d at 1316; see also Woods, 537 F.2d at 813.
70 U.S. Fire Ins. Co., 50 F.3d at 1316.
71 Woods, 537 F.2d at 813 n.12.
72 U.S. Fire Ins. Co., 50 F.3d at 1316.



                                                     13
     Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 14 of 17




deference to the litigant's rights.”73 Courts thus consider whether an attorney’s

participation in the case “has (1) the appearance of impropriety in general, or (2) a

possibility that a specific impropriety will occur, and (3) the likelihood of public suspicion

from the impropriety outweighs any social interests which will be served by the lawyer's

continued participation in the case.”74

        In this case, there is a serious concern that it may appear the Treeces hired Ms. Hill

to prevent her from testifying against them. Ms. Hill had been listed as a witness for Haile

for eighteen months prior to her enrolling as counsel in this case. This litigation has been

ongoing for nearly four years. Throughout the duration of this case, Ms. Hill has been the

executive director of LaFHAC, and she could have enrolled as counsel for the Treeces

when the case was filed but did not do so. Then suddenly, a few months before trial, the

Treeces enrolled Ms. Hill as their counsel. When moving to substitute Ms. Hill as counsel,

the Treeces did not disclose to the Court that Ms. Hill had been listed as a witness for

Haile for eighteen months.75 To a reasonable layperson, the particular facts of this case

may show lawyers and clients abusing the judicial system to deprive the opposing party

of her witness. To put it simply, Ms. Hill was a witness first. To the general public, this is

a matter of fairness.

        It is significant that the Court found no cases in its research that match this fact

pattern, in which an attorney long listed as a witness enrolls as counsel shortly before

trial. The vast majority of disqualification cases involve one party moving to disqualify the

longtime attorney of the other side when it later becomes apparent that the attorney will

be a witness. This dearth of cases is likely because lawyers who are listed as witnesses do


73 Id. at 1314.
74 Id. (quoting In re Dresser Indus., Inc., 972 F.2d 540, 544 (5th Cir. 1992))
75 R. Doc. 382.



                                                     14
     Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 15 of 17




not attempt to enroll as counsel because they heed the various ethical prohibitions against

doing so. Indeed, the Model Rules note that “[e]very lawyer is responsible for observance

of the Rules of Professional Conduct,”76 including the rule that a “lawyer shall not act as

advocate at a trial in which the lawyer is likely to be a necessary witness.”77 The Louisiana

State Bar Association has instructed “that a lawyer should seek to avoid undertaking . . .

representation in any matter in which it becomes clear that the lawyer is likely to be called

as a witness at trial.”78 The Model Code similarly instructs that a “lawyer shall not accept

employment in contemplated or pending litigation if he knows or it is obvious that he . . .

ought to be called as a witness”79 and requires the lawyers to make a “decision” based on

“considerations” under the rule before accepting employment.80

        The unique facts of this case diminish the possibility that the Defendants are

merely harassing the Treeces and attempting to deprive them of their counsel of choice.

Defendants are not attempting to disqualify the Treeces’ longtime attorney on the eve of

trial, as happened in In re Andry.81 In that case, this Court refused to disqualify counsel

two months before trial when he had been enrolled for five years and was a known

potential witness all that time.82 In this case, it is the reverse. Defendants seek to disqualify

Ms. Hill who has been listed as a witness for months and enrolled as counsel for the

Treeces on the eve of trial. Defendants’ motion is not harassment but a legitimate attempt

to protect Haile’s right to call a witness who is a key element of Haile’s defense.




76 Model Rules of Pro. Resp. pmbl. ¶ 12.
77 Id. r. 3.7(a) (emphasis added).
78 La. State Bar Ass’n Rules of Pro. Conduct Comm., Public Op. 05-RPCC-007, at 1 (2005) (emphasis added).
79 Model Code of Pro. Resp. DR 5-101(B) (emphasis added).
80 Id. EC 5-10.
81 In re Andry, No. 15-2478, 2020 WL 5982898 (E.D. La. Oct. 8, 2o2o).
82 Id. at *15.



                                                   15
        Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 16 of 17




           The Court is mindful of the Treeces’ right to their counsel of choosing. This right is

one that cannot be deprived cavalierly.83 However, for the nearly four years this case has

been ongoing, the Treeces did not enroll Ms. Hill. They chose Mr. Adcock, Mr. Theis, and

Ms. Owen, all while Ms. Hill was readily available. Instead, Haile chose Ms. Hill as a

witness. The Treeces did not object to Ms. Hill’s inclusion on the witness list for the

eighteen months before they hired her. The Treeces cannot now enroll Ms. Hill as their

attorney on the eve of trial. The Court’s decision is guided by the belief that disqualifying

Ms. Hill will not impose a significant hardship on the Treeces, as explained above. The

Treeces still have their longtime attorney Mr. Adcock, who has represented them from the

start of this case. There are other attorneys at LaFHAC who may represent the Treeces,

and Ms. Hill can still help prepare for the trial.

           For these reasons, the Court finds the significant risk of an appearance of

impropriety in this case outweighs the Treeces’ interest in the counsel of their choosing.

Accordingly, the appearance of impropriety weighs in favor of disqualifying Ms. Hill.

                                            CONCLUSION

           Considering the competing standards for disqualification, the American Bar

Association’s Model Code of Professional Responsibility and the significant risk of an

appearance of impropriety heavily weigh in favor of disqualification and outweigh other

ethical and social interests at stake. Accordingly, the Court finds disqualification

warranted.




83   U.S. Fire Ins. Co., 50 F.3d at 1316.

                                                 16
   Case 2:17-cv-10153-SM-DMD Document 406 Filed 09/09/21 Page 17 of 17




     IT IS ORDERED, for the foregoing reasons, that Defendants’ motion to

disqualify Cashauna Hill as counsel to Plaintiffs Dwayne and Phallon Treece,

is GRANTED.

     New Orleans, Louisiana, this 9th day of September, 2021.


                                   _______ _____________ __________
                                            SUSIE MORGAN
                                     UNITED STATES DISTRICT JUDGE




                                     17
